           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION


 LOVE-LESS ASH COMPANY, INC. d.b.a.                  MEMORANDUM DECISION AND
 DUSTLESS TECHNOLOGIES, a Utah                       ORDER DENYING WITHOUT
 corporation; and DUSTLESS DEPOT, LLC, a             PREJUDICE MOTIONS FOR
 Utah limited liability company,                     ALTERNATIVE SERVICE ON
                                                     DEFENDANTS KA YEE WONG,
        Plaintiffs,                                  TAOUFIK EL HADDAR, AND PAUL
                                                     FISHBACH (DOC. NOS. 85 & 86)
 v.

 ASIA PACIFIC CONSTRUCTION, LLC;
 TOOL4STONE; TOOLSMART POWER
 AND ABRASIVE TOOLS INC. a/k/a                       Case No. 2:18-cv-00595-CW-DAO
 POWER AND ABRASIVE TOOLS STORE;
 KYLE CRANFILL, an individual; PAUL                  Judge Clark Waddoups
 FISHBACH, an individual doing business as
 DEALSDIRECT-CA; TAOUFIK EL                          Magistrate Judge Daphne A. Oberg
 HADDAR, an individual doing business as
 NYVOSCOMPUTERS; POLISHING
 ABRASIVE TOOLS MART INC; CANXIN
 LEI, an individual; AIWEN PAN, an
 individual; and KA YEE WONG, an
 individual,

        Defendants.


       Before the court are Plaintiffs’ Ex Parte Motion for Alternative Service of Process on

Defendant Ka Yee Wong Pursuant to Rule 4(f)(3) (“Mot. re Def. Wong,” Doc. No. 85) and Ex

Parte Motion for Alternative Service of Process on Defendants Taoufik El Haddar and Paul

Fishbach Pursuant to Rule 4(f)(3) (“Mot. re Defs. Haddar and Fishbach,” Doc. No. 86).

Plaintiffs believe these defendants reside outside the United States, and Plaintiffs seek leave to




                                                 1
serve each of them by email and/or mail. For the reasons set forth below, the motions are

DENIED without prejudice.

       Rule 4(f)(3) of the Federal Rules of Civil Procedure permits individuals outside the

United States to be served “by other means not prohibited by international agreement, as the

court orders.” A method of service authorized under Rule 4(f)(3) must comport with

constitutional notions of due process, meaning it must be “reasonably calculated to provide

notice and an opportunity to respond.” The Neck Hammock, Inc. v. Danezen.com, No. 2:20-cv-

00287, 2020 U.S. Dist. LEXIS 202808, at *11–12 (D. Utah Oct. 29, 2020) (unpublished)

(quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1017 (9th Cir. 2002)).

       Plaintiffs fail to provide sufficient information to permit a finding that the requested

methods of service are reasonably calculated to provide notice of this action to Ka Yee Wong,

Taoufik El Haddar, and Paul Fishbach. Plaintiffs seek to serve Mr. Wong via email to Mr. Wong

and mail to the registered agent for Defendant Polishing Abrasive Tools Mart Inc. (Mot. re Def.

Wong 3, Doc. No. 85.) Plaintiffs assert they have “learned through third-party discovery that

[Mr.] Wong’s name is affiliated with the accounts of several Defendants for whom Plaintiffs

have an address within the United States, including Defendant Polishing Abrasive Tools Mart

Inc.” (Id.; see also Decl. of Perry S. Clegg (“Clegg Decl.”) ¶ 10, Doc. No. 84-1.) However,

Plaintiffs do not provide further information or evidence regarding the nature of the alleged

“affiliation” between Mr. Wong and this entity. Their allegation of an unspecified affiliation is

insufficient to support a finding that mail to this entity’s registered agent will be reasonably

likely to provide notice to Mr. Wong. Regarding email service, Plaintiffs state they obtained an

email address for Mr. Wong from another defendant, Canxin Lei. (Clegg Decl. ¶¶ 8, 9(b), Doc.

No. 84-1.) But they do not provide any further information or evidence showing this is an active,




                                                  2
recently used email address for Mr. Wong. The information provided is insufficient to show

either of the proposed methods of service are likely to provide notice to Mr. Wong of this action.

       Plaintiffs seek to serve Mr. Fishbach by email and mail, and Mr. Haddar by email only.

(Mot. re Defs. Haddar and Fishbach 3–4, Doc. No. 86.) They state they learned these

defendants’ email addresses “through third-party discovery,” without providing further

information regarding how they obtained the email addresses or whether they are active, recently

used email addresses for Mr. Fishbach and Mr. Haddar. (Clegg Decl. ¶¶ 9(c), (d), Doc. No. 84-

1.) Without further information, the court cannot conclude service by email is likely to provide

notice to these defendants. Regarding service by mail to Mr. Fishbach, Plaintiffs state only that

they received a report from a private investigator with “new address information for Mr.

Fishbach in Hamilton, Ontario, Canada that is believed to be current.” (Id. ¶ 17.) They do not

explain how their investigator obtained the address or the basis for their belief the address is

current. Thus, Plaintiffs have failed to show mail to this address is reasonably calculated to

provide notice to Mr. Fishbach.

       For these reasons, the court DENIES Plaintiffs’ motions for alternative service on Mr.

Wong, Mr. Haddar, and Mr. Fishbach (Doc. Nos. 85 & 86) without prejudice. If Plaintiffs are

able to provide additional information and evidence supporting a request for alternative service

under Rule 4(f)(3), Plaintiffs may file new motion(s). Any new motion(s) for alternative service

must be filed within fourteen (14) days of this order.

       DATED this 21st day of June, 2021.

                                              BY THE COURT:


                                              ____________________________
                                              Daphne A. Oberg
                                              United States Magistrate Judge


                                                  3
